 TREADWAY INN51Treadway InnandLocal 27, Hotel and RestaurantEmployees and Bartenders UnionTreadway Inn BinghamtonandHotel and RestaurantEmployees&Bartenders International Union, LocalUnionNo.27,AFL-CIO, Petitioner.Cases3-CA-5699 and 3-RC-6021March 24, 1975DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERSFANNING, JENKINS, AND` PENELLOOn November 13, 1974, Administrative Law JudgeSamuel Ross issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions and asupporting brief, and General Counsel filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm therulings,findings,' andconclusions of the Administrative Law Judge, as modi-fied below, and to adopt his recommended Order.1.The Administrative Law Judge found that "As-sistantInnkeeper Wilson by his own admission con-ducted a poll of about 15 or 20 employees in which heasked them what they `thought' about the campaignliteraturewhich the Respondent and the Union haddistributed, and `how do you feel about the Union,"'thereby violating Section 8(a)(1) of the Act. In its ex-ceptions, Respondent contends that Wilson did not ad-mit to polling employees regarding their union sympa-thies and, therefore, the Administrative Law Judge'scontrary findings and the violations based thereonshould be reversed. We fmd merit to this contentioninsofar as it relates to Wilson's unlawfully polling 15 to20 other employees, but we reject Respondent's conten-tion thatWilson did not unlawfully interrogate em-ployees Smith, Kilts, and Laurinaitis.Although the Administrative Law Judge creditedthe testimony of employees Smith, Kilts, and Laurinai-tis, over thepartial denialsof Wilson, that they wereapproached by Wilson individually and asked eitherhow they felt about the Union or whether they wereThe Respondent has excepted to certaincredibilityfindings made by theAdministrativeLaw Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.StandardDryWall Products,Inc.,91NLRB 544 (1950),enfd.188 F 2d 362(C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.igoing to vote for the Union,there is no evidence ofrecord showing thatanyemployees other than thesethree were asked such questions.2To be sure,Wilsonadmitted asking 15 to 20 employees that same day"about receiving the literature and reading it and dothey understand it and is there anything I could clarifythat they didn't understand.'But he did not^admit inhis testimony that he asked these 15 to 20 employeesanything about their union sympathies or how they feltabout the Union's literature.On this state of the record,it is clear,and we fmd, that Wilson did not admit tounlawfully polling all 15 to 20 of the employees headmitted to questioning that day.Consequently, we donot adopt these findings of the Administrative LawJudge.We do, however,affirm the findings and conclu-sion of the Administrative Law Judge that Respondentcoercively interrogated employees Smith,Kilts, andLaurinaitis in violation of Section 8(a)(1) ofthe Act.2.We find merit in General Counsel's exceptions totheAdministrative Law Judge's refusal to find an8(a)(1) violation with respect to certain remarks madeto employees only a few days prior to the election byHead Banquet Waitress Estelle Ray, found -to be asupervisor.--The Administrative Law Judge found,as set forth inthe attached Decision,that a couple of days before theBoard election a number of-banquet,waitresses andporters were eating their dinner and discussing theUnion and the benefits it would- provide for banquetservice employees,when one of the waitresses askedMrs. Ray about the question of tips.In response, Mrs.Ray described how tips were allocated by Respondentand further stated that "`if the union were. . .votedinto the house,'itwould reduce the number of personswhich each waitress would be permitted to serve, thatthe Respondent would therefore have to employ morewaitresses to serve the functions, and the amount of tipswhich each waitress would get `would be less."'On those facts,the Administrative Law Judge con-cluded that Mrs. Ray was merely expressing her opin-ion as to what would result from what she believed tobe the Union's policy, and that her remarks containedno suggestion that the Respondent would take any ac-tion to reduce the amount of waitresses'tips if theydesignated the Union as their representative.Accord-ingly,he found no violation of Section 8(a)(1) of theAct based on this incident.We disagree.The standard to be used in evaluating employer pre-dictions as to the probable effects of unionization wasreaffirmed by the SupremeCourt inN.L.R.B. v. GisselPacking Co., Inc., et a1.,3wherethe Courtstated:2Other than Smith, Kilts, and Laurinartis, no employees were called totestify to incidents involving Wilson.3 395 U S 575, 618 (1969).217 NLRB No. 15 52DECISIONSOF NATIONAL LABOR RELATIONS BOARD[A]n employer is free to communicate to his em-ployees any of his general views about unionism orany of his specific views about a particular union,so long as the communications do not contain a"threat of reprisal or force or promise of benefit."He may even make a prediction as to the preciseeffect he believes unionization will have on hiscompany.In such a case,however, the predictionmust be carefully phrased on the basis of objectivefact to convey an employer's belief as to demon-strably probableconsequencesbeyond his controlWe find Mrs. Ray's remarks do not satisfy this test.Nowhere in Mrs. Ray's remarks is it made clear thatthe diminution of tips will not be automatic upon theadvent of the Union, but will necessarily be a subjectof negotiation between the Union and Respondent andwould only occur if the Union and Respondent agreedafter bargaining.'Moreover, the Union had given noindication that it would make such a demand on Re-spondent at such time as it obtained bargaining rights,nor did Mrs. Ray refer in her remarks to any pastconduct of the Union upon which she reliedin comingto that conclusion.'We also note that Mrs. Ray's re-marks were communicated at a time when Respondenthad already engaged in unlawful interrogations of em-ployees with respect to their union sympathies and hadthreatened certain employees with the loss of existingbenefits upon the advent of the Union.In view of the above circumstances, we do not believethat Ray's remarks were "carefully phrased on the ba-sis of objective fact," but instead would reasonably beunderstood by the employees as implied threats of eco-nomic reprisals for the purpose of inducing them tovote against the Union in the forthcoming election. Weaccordingly find that Mrs. Ray's remarks interferedwith, restrained, and coerced employees in violation ofSection 8(a)(1) of the Act.'3.With respect to the companion RC case, the Ad-ministrative Law Judge recommended that the electionbe set aside and a new election held at a time deemedappropriate by the Regional Director. Although wehave modified the Administrative Law Judge's conclu-sions in certain respects, we have found that Respond-ent committed separate violations of Section 8(a)(1) ofthe Act by interrogating employees and, in two sepa-rate incidents, threatening employees with the loss of4 SeeThe GreatAtlantic & Pacific Tea Co., Inc.,194 NLRB 774, 778(1971), enfd. per curiam 80 LRRM2902, 68 LC ¶ 3195 (C.A. 4, June 13,1972).5SeeGeorgia-Pacific Corporation,204 NLRB 47 (1973)6In addition to the cases cited above,seeGilbert International, Inc,213NLRB538 (1974),Blaser Tool& Mold Company, Inc,196 NLRB 374(1972),General AutomationManufacturing, Incorporated,167 NLRB 502,504 (1967), enfd. 408 F.2d 380(CA. 6, 1969).existing benefits as reprisals if they selected the Unionas their representative. In view of the nature and extentof these violations, we agree with the AdministrativeLaw Judge that they likely interfered with and pre-cluded a free choice by employees in the election, heldon June 14, 1974. Accordingly, we shall set aside thatelection and direct that a second election be held.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thattheRespondent, Treadway Inn, Binghamton, NewYork, its officers, agents, successors, and assigns, shalltake the action set forth in the said recommended Or-der.IT IS FURTHER ORDERED that the election in Case3-RC-6021 held on June- 14, 1974, be, and it hereby is,set aside and that a new election be held as directedbelow.[Direction of Second Election andExcelsior footnoteomitted from publication.]DECISIONSTATEMENT OF THE CASESAMUELRoss,AdministrativeLaw Judge:Case3-CA-5699 is based on a charge filed by the, above-namedUnion on June 10, 1974, and on a complaint which issuedthereon on July 30, 1974, against Treadway Inn (herein calledRespondent) which alleges that during the period precedinga scheduled Board election to determine whether the Respon-dent's employees desired representation by the Union, theRespondent engaged in various acts of interference with andrestraint and coercion of employees in, the exercise of rightsguaranteed in Section 7 of the Act, and thereby violatedSection 8(a)(1) of the Act. The Respondent filed an answerto the complaint which denies its substantive allegations andthe commission of unfair labor practices.Case 3-RC-6021 is based on a petition filed by the Unionon April 17, 1974, for certification as the collective-bargain-ing representative of an appropriate unit of Respondent'sBinghamton employees, and on a Stipulation for CertificationUpon Consent Election approved on May 9, 1974, pursuantto which an election was conducted on June 14, 1974, whichresulted in 34 votes for the Union, 95 against it, 1 void ballot,and 5 challenged ballots. On June 20, 1974, the Union filedtimely objections to the Respondent's conduct affecting theresults of the election. On July 30, 1974, the Regional Direc-tor concluded that the Union's Objections 1, 3, and 9 raisedsubstantial issues of fact based on the same conduct as thatwhich he charged as unfair labor practices in the complaintagainst Respondent in Case 3-CA-5699, and he accordinglyissued an order consolidating the two cases for the purposesof hearing and decision. TREADWAY INN53]Pursuant to due notice, these consolidated cases weretried beforeme inBinghamton, New York, on Septem-ber 19 and 20, 1974. Upon the entire record and on myobservation of the witnesses and their demeanor, andafter due consideration of the briefs filed by the parties,Imake the following:FINDINGS OF FACT1.COMMERCEThe Respondentis a New Yorkcorporation which is en-gaged,inter alia,in the operation of a hotel at 8 HawleyStreet,Binghamton,New York.During the past year, theRespondent received in excess of $500,000 in gross revenuesfrom the operation of the said hotel,and it purchased andreceived goods, supplies,and materials valued in excess of$50,000 which were transportedto thehotel from states ofthe United States other than the State of New York. Basedon the foregoing,I find that the Respondent is an employerengaged in commerce and in operations affecting commercewithin the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDIt is not disputed, and I find, that the Union is a labororganization within themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. TheIssues Presented8-hour day, and theRespondentpermittedthem to go homewhen they properly completed their workin the rooms towhich theywere assignedby Bond.'It isnot disputed thatmost of themaids regardedtheir abilityto go home whentheir workwas completed as "an importantadvantage." TheRespondent furnished uniformswhichthe housemaids wererequiredto wear, it provided them withfreemeals duringtheir workinghours, and it gave themsix paid holidays eachyear.Upon the completion of their roomcleaning assignmentsat 2 p.m. or 2.30 p.m. each day,the Respondent's housemaidscustomarily gatheredinHousekeeper Bond'soffice andwaited there before going home until the inspectorsreportedthat their "rooms weredone right,"and thatthey"didn'thaveto go and doanything over."On one such occasion inlateApril 1974,Patricia Sager, who then wasemployed bythe Respondent as a housemaid,2and four otherhousekeep-ing employees were in Bond'soffice "talking about theUnion,"3whenthey were told by HousekeeperBond that"if the Union gotin,we would lose ourfreemeals, our paidholidays and [would have to] buyour own uniforms."PennyClapper replied that "we [now]wash our own uniforms," andleft theroom.A few minuteslater,Sager commentedthat she"was tiredat the end of theday." Bond retorted,"if you'retired now, if the Uniongetsin, you're going towork eighthours aday," and she added thatthe maidswould be requiredto cleana specifiednumber (sixteen to eighteen)rooms ineach 8-hour day. This evokedthe commentby HousemaidGladys Kahn,- a slower worker, thatshe "didn'twant theUnion to getin because she couldn'tdo the rooms she hadto do now."'The complaint and the Union's objections to conduct af-fecting the resultsof the election charge the Respondent withunlawfully interrogating employees regarding their unionsympathiesand desires, and with threatening employees withloss of existing benefitsif the Union wonthe Board-con-ductedelection.The testimony adduced in support of thecomplaint and the Union's objections is, to a great extent,controverted by theRespondent'switnesses.There is thuspresentedfor resolution primarilya questionof the credibilityof thewitnesses'testimony.Thereis also presentedfor deter-minationthe issueof whether the testimonyas credited issufficient to establishthe allegedunfair labor practices andthe Union's objections,and if so, whether theRespondent'sconductrequires the setting aside ofthe results of the elec-tion.Another issue which requiresdeterminationiswhetherEstelle Ray, theRespondent'shead banquetwaitress, is asupervisorfor whosestatementsthe Respondent can be heldresponsible pursuant to Section2(11) and (13) of the Act.B. The Alleged Threats to Withdraw Existing Benefits1.Thethreats by Housekeeper Irene BondThe unit for which the Union seeks representative statusincludes the Respondent's housekeeping employees. At thetimes material herein,the Respondent employed about 25 or30 housemaids to clean,make up beds, change the linens, etcetera,who worked under the supervision of HousekeeperIrene Bond.The maids were not required to work a full'The Respondent also employed inspectors who checked the rooms afterthe maids completed their work to see that the rooms had been properlyserviced2 She quit on May 3, 1974,because of her advanced pregnancy3 The other four were Penny Clapper,Gladys Kahn,Corrinne Herron, andBetty Hisington4The findings above are based on the testimony of Sager and Clapperwhom I regard as reliable and credit in these respects,notwithstanding thatthey could not recall other aspects of the conversation which took place inBond's office that day.Clapper, like Sager,quit her job of room inspectorfor the Respondent in late May because of pregnancy and problems at homeThere is no evidence,nor any indication by their demeanor,that eitherSager or Clapper,have any animus towards Bond or the Respondent, andthey both impressed me as truthful witnesses The Respondent contendsthat Sager's testimony should not be credited,inter ale,because she testi-fied at the hearing that she told"a lot of people"what Bond had said, andher affidavit in this respect stated that other than telling two employees, shehad "no knowledge that any other maids (sic) would have-found out whatBond said in her office."In respect to this conflict,Sager admitted that heraffidavit was incorrect,and she explained to my satisfaction that on laterreflection on "what happened exactly," she recalled that she had discussedthis event with "a lot of other maids."Iam persuaded by Sager's explana-tion, her demeanor, and the absence of any motive for her to dissemble, thather testimony at the hearing was truthful and worthy of credence.Housekeeper Irene Bond,who quit the Respondent's employ onJuly 13,1974, categorically denied that she told any housekeeping employee that ifthe Union got in, she would have to buy her own uniforms, or would loseher free meals and paid holidays Bond admitted that she discussed thepossibility that under,the Union,the housemaids might have to work an8-hour day and a 40-hour week Her version of this discussion was that shetold the maids that the girls at the Sheraton Hotel,a union establishment,usually worked an 8-hour day and a 40-hour week, and that if the Union gotin at the Respondent's premises,she did not know whether"itwould be aforty hour week or [an]eight hour day or split up," she "would have to wait"until the Union told her"what I[Bond] had to do " I do not credit eitherBond's denials or her version of what she said about longer working hours,Continued 54DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Contentions and conclusions in respect to Bond'sthreats--As found above, Bond told a group of housekeeping em-ployees that if the Union got in,the employees would haveto buy their own uniforms,they would lose their free mealsand paid holidays,and they would have to work longer hours.These statements clearly were not merely predictions of theeffects of unionization beyond the Respondent's control, butrather were threats of reprisal action which the Respondentwould take if the employees designated the Union as theircollective-bargaining representative.'Theythus clearly con-stituted-interferencewith,restraint,and coercion of em-ployees in the exercise of rights guaranteed by Section 7 of theAct, and the Respondent thereby engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.The Respondent contends that these threats do not war-rant a remedial order because they were made "at least sixweeks prior to the election,"they were "rectified" by itsinnkeeper's explanations of "the collective bargaining pro-cess," at meetings with the employees,and because there isno evidence"that Bond's statements had any effect upon theconduct of the election."6I regard this contention as devoidof merit. There is no evidence that the Respondent at anytime repudiated the threats made byi Bond,or "rectified" theunfair labor practices which she committed on its behalf. Tothe contrary,the Respondent's literature told the employeesthat:Bargaining on a Union contract does not start from abase of your present wages and benefits.All presentwages and benefits are as much a subject of negotiationsas are any increases'[Emphasis supplied.]The Respondent thus emphasized that selection of the Unionby the employees as their representative might, as Bond hadthreatened, result in the loss of current benefits. Inasmuch asthe Respondent's unfair labor practices committed by Bondprior to the election have never been repudiated, rectified, orremedied, I regard a remedial order to be necessary.3.The supervisory status of Head Banquet WaitressEstelle RayThe Respondent employs eight or nine full-time banquetwaitresses, and four to six part-time banquet waitresses, to.for I regard her testimony as lacking in candor, occasionally inconsistentand self-contradictory, and generally unreliable. For example, on cross-examination, after first conceding that Housemaid Gladys Kahn was aslower worker "right around that time," and was "maybe a couple of roomsbehind [other employees]," she then categorically denied that Kahn was oneof the slower workers. Similarly, after categorically denying that she "everhad any discussions with these employees regarding paid holidays," shesubsequently testified that she told "the girls" that she "wouldn't know untilafter the election" whether "they would be still getting their paid holidays "Bond also first denied participating in meetings "with management peopleabout the union before the election," and then immediately thereafter, ad-mitted attending a meeting at which the subject was discussed. Based on allthe foregoing, as well as her demeanor, I credit Bond's testimony only tothe extent that it accords with that of Sager and Clapper credited above5N.L.R.B. v. Gissel Packing Co.,Inc., 395 U.S. 575, 618-620(1969).6Resp brief, pp 9-12.7Resp Exh 1, p 2.serve special group breakfasts, luncheons, and dinners whichare held "almost every day" at-the hotel. The Respondentalso utilizes five or six porters for these affairs whose dutiesinclude setting up the special dining room, the tables, andchairs. These employees work under the general supervisionof Mr. Dillon, the Respondent's banquet manager, and Rob-ertEarl, his assistant. In August 1973, Innkeeper FrankMonforte appointed Banquet Waitress Estelle Ray to beHead Banquet Waitress, and he raised her pay at that timefrom $1.35, which the other waitresses received, to $1.50 perhour.'As previously noted, the General Counsel contends thatMrs. Ray isa supervisorof the Respondent and its agent forwhose statements it is responsible under Section 2(11) and2(13) of the Act. According to Mrs. Ray's. uncontrovertedtestimony which is credited in these respects, her job is tocoordinate the work of the other banquet waitresses, to"make sure they report for work," to see thattheyget thedisplays and supplies they need, that salvageable food stuffswhich can spoil, such as butter'and cream, is properly re-turned to the kitchen for refrigeration when the meal is over,and that the banquet roomand area arecleaned before thewaitresses leave. The assignment ' of waitresses to work ismade by Banquet Manager Dillon. If a girl so appointed isill and cannot work, the procedure requires her to call eitherMr. Dillon or Mr.Pannella,9but if neither of them is avail-able,Mrs. Ray "replaces her with another-girl that was notscheduled to work that party." On four or five occasions sinceher promotion to head banquetwaitress,Mrs. Ray has inter-viewed applicants for the job of banquet waitress, and basedupon her favorable recommendation after such interviews,applicants have been hired by Banquet Manager Dillon. Rayhas also, inemergency situations when Dillon was notavaila-ble, allowed banquetwaitressesto leave work early. Mrs. Rayattends the Respondent's weeklystaff meetingsof its depart-ment heads. No other banquet waitresses are invited to attendthesemeetings.All of the foregoing persuades me that Mrs. Ray has beeninvested by the Respondent with at least some of the indiciaof a supervisor set forth in Section 2(11) of the Act, andinasmuch as the attributes of supervisory status described inthat section are in the disjunctive, I find that Mrs. Ray is asupervisor within the meaning of the Act for whose state-ments the Respondent is responsible.4.Thealleged threat by Head Banquet Waitress EstelleRayThe Respondent adds 15 percent to its bills for banquetfunctions for gratuities to the employees who service theaffairs. Seventy-two percent of the amount of such gratuitiesis divided among the waitresses who served the meal, 5 per-cent goes to the porters, and the restis givento the banquetmanager.A couple of days before the Board election held on June 14,1974, afterserving adinner function at the hotel,a numberof banquet waitresses and porters sat down to eat their meal,BThe hourlyrate of the waitresses representsonly about one third of thecompensationfor their work. The other two thirdscomes from gratuitieswhich theyreceive asdescribedinfra.9 The recorddoes not disclose Pannella's title or statuswithRespondent. TREADWAY INNand they discussed the Union and the benefits it would pro-vide for banquet service employees, "and what the hotel gaveas fir as the benefits."10 One of the waitresses asked HeadBanquet Waitress Estelle Ray about "the question of tips,"and after stating how tips were allocated by the Respondent,Mrs. Ray said that "if the union were (sic) voted into thehouse," it would reduce the number persons which each wait-ress would be permitted to serve, that the Respondent wouldtherefore have to employ more waitresses to serve the func-tions, and the amount of the tips which each waitress wouldget "would be less."115.Contentions and concluding findings in respect to Mrs.Ray's alleged threatThe complaint alleges and the General Counsel contendsthat Mrs. Ray's statement to the banquet waitresses and port-ers "threatened employees with loss of benefits and otherreprisals if they supported,gave assistance to, or joined theUnion," and that the Respondent thereby engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct,12I perceive no merit in this allegation. The statement of Mrs.Ray contained no suggestion that the Respondent would takeany action to reduce the amount of the waitresses' tips if theydesignated the Union as their representative.To the contrary,Mrs. Ray merely expressed her opinion as to what wouldresult from what she believed to be the Union's policy, andno testimony was adduced that Mrs. Ray's statement was amisrepresentation of that policy. Under the circumstances, Ido riot regard her statement to be either a threat of reprisalby the Respondent, coercive, or misrepresentative of unionpolicy. I therefore will recommend dismissal of the complaintto the extent that it is based on Mrs. Ray's statement to thewaitresses.C. The Interrogation of Employees Regarding Their UnionSympathiesThree employees testified that while they were working atthe Respondent's hotel, they were interrogated by AssistantInnkeeper Theodore Wilson regarding their union sympa-10 In a circular dated May 30, 1974 (Resp. Exh. 2), the Union had statedthat its contract with the Treadway Inn of Chicopee, Massachusetts, pro-vided' thatBanquet waiters and waitresses are paid by the function.Breakfastsand luncheons $7.50, droners and banquets $7.20, dances $10 00; thegratuity, 15%of total bill goes toserving people only,12%to waitressesand waiters,3% busboys11The findings and quotes in the preceding paragraph are based on thetestimony of Thomas Gdovin, a former banquet porter of the Respondent,whom I regard as a truthful witness and credit in these respects.Mrs. Rayadmitted that a discussion of tips,took place after a dinner function at thehotel the night before the Board election According to Mrs Ray,however,she told the employees only how the Respondent divides the gratuities, andshe denied that she said that with the advent of the Union, more waitresseswould be required,and the share of each in the tips would thus be less Iregard Gdovin's testimony in these respects as more reliable than Ray's andI thei efore credit her testimony about this incident only to the extent thatit accords with that of Gdovin.i2 See par. VI(a) and VII of the complaint The Union bases its Obi. 9 tothe conduct of the election on the same conduct.55thies.According to Julie Kilts, one of the Respondent'shousemaids whose testimony I credit, in the latter part ofMay 1974, Assistant Innkeeper Wilson came into one of thebedrooms on the fifth floor which she was cleaning, and said,"I would like to ask you some questions."He then askedKilts, "Are you for the Union or against the Union?" Kiltsreplied, "I am undecided." Wilson then put a cipher in thecolumn marked"undecided"on a piece of paper which wason a clipboard which he was carrying, and left. Kilts furthercredibly testified that there were two additional columns onthe paper on which Wilson made his notation, one marked"yes" and another marked"no," and that there were someciphers in each column.Karen Laurinaitis, a former "chambermaid" employed bythe Respondent, credibly testified that in about the middle ofMay, while she was cleaning one of the rooms on the fifthfloor of the hotel, Assistant Innkeeper Wilson came into theroom'holding a clipboard, and asked her, "How are you goingto vote for the union,answer yes or no?" Laurinaitis replied,"that is my personal business." Wilson asked "You're unde-cided then?" Laurinaitis responded, "Yes, I am undecided,"and Wilson left.Donald Smith,who now works in the Respondent'smain-tenance department, credibly testified that in late May 1974,while he was working in a room on the fifth floor of the hotel,Assistant Innkeeper Theodore Wilson came into the room,told him"that he[Wilson]was taking his own poll," andasked Smith what he "thought about the Union," andwhether he was "for it [the Union]or againstitor unde-cided?" Smith answered that he was undecided. Smith fur-ther credibly testified that Wilson "made a motion as [if] towrite something down," but that he was not sure whetherWilson "wrote anything."Assistant Innkeeper Wilson admitted that he questionednot only the three employees "on the upper floors" whotestified as found above, but also employees in the "kitchen,""the dishwasher," "the dining room," "a couple of banquetporters," about "fifteen or twenty people." Wilson first de-nied that he asked any employee either how he or she wasgoing to vote, or whether they were for or against the Union.He then testified that he merely asked them what theythought about the literature which the Respondent and theUnion had distributed to them during the preelection period.In respect to Julie Ann Kilts, Wilson testified that he askedher, "Have you received the hotel literature that we have beensending for the last couple of months;how do you feel aboutthe Union?"and that she replied, "I don't think I have to tellyou anything."In respect to Laurinaitis, Wilson first admit-ted that he asked her"how she was going to vote," and thenlater denied that he did so, and testified that he merely askedher, "what do you think about the literature that you havebeen receiving from the hotel and the Union? Do you haveany advice on it?" According to Wilson, Laurinaitis replied,"I am undecided."Wilson also admitted that he carried aclipboard with him during his interrogation of the employeesabout their views of the campaign literature,but he deniedthat he recorded their responses thereon, and he testified thathe only put down the room number in which the questioningoccurred.I regard Wilson's testimony about his interrogationof employees as self-contradictory in some respects,patentlyimplausible in others,and in general unreliable,and_I there- 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDfore credit it only to the extent that it constitutes an admis-sion against the Respondent's interest, and when it accordswith that of Kilts, Laurinaitis, and Smith credited above.D. Concluding Findings Regarding the Interrogation ofEmployeesAs found, above, Assistant Innkeeper Wilson by his ownadmission conducted a poll of about 15 or 20 employees inwhich he asked them what they "thought" about the cam-paign literature which the Respondent and the Union haddistributed, and "how do you feel about the Union."13These questions were asked in the context of a vigorous cam-paign in which the Respondent let the employees know, as ithad a right to do, that it was opposed to the Union. Wilson'squestions clearly were designed to induce employees to revealtheir views about the Union.14 In the light of the pendencyof the representation proceeding, and the imminence of theBoard election, the Respondent had no legitimate need toascertain whether a majority of the employees desired repre-sentation by the Union. Wilson did not convey to the em-ployees the purpose of his poll, nor did he give them anyassurance against reprisals. In the light of the foregoing, evenby his own testimony, Wilson's poll was coercive of employeerights, even if he didn't ask them how they were going to voteat the election, which I have found that he did.15Accordingly, I find that by Wilson's interrogation of em-ployees regarding what they thought of the Union, and howthey were going to vote, the Respondent interfered with,restrained, and coerced employees in the exercise of rightsguaranteed by Section 7 of the Act, and engaged in furtherunfair labor practices within the meaning of Section 8(a)(1)of the Act.16IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certainunfair labor practices,Iwill recommend that it cease anddesisttherefromand take certain affirmative action designedto effectuate the policiesof the Act.Upon thebasisof theforegoing findingsof factand uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commerceand in operations affecting commerce within the meaning ofSection 2(6) and (7) of the Act.2. Local 27, Hotel and Restaurant Employees and Bartend-ers Union is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.By coercively interrogating employees regarding theirunion sympathies,desires, and voting intentions, and bythreatening loss of existing privileges and benefits if the em-ployees designated the Union as their representative, all todiscourage support of the Union, the Respondent has inter-fered with, restrained, and coerced employees in the exerciseof rights guaranteed by Section 7 of the Act, and thereby hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.4. By the conduct set forth above, the Respondent also hasinterfered with and precluded the exercise of a free and un-trammeled choice in the Board election held on June 14,1974.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Recommendations RespectingCase 3-RC-6021I have found above that between the date of the filing ofthe representation proceeding and the election, the Respond-ent engaged in unfair labor practices which interfered withand precluded a free choice by employees at the Board elec-tion which was conductedon June14, 1974. To the extentthat the Union's objections to conduct affecting the results ofthe election are based on the said unfair labor practices, theobjections (1 and 3) are sustained, and I recommend that theelection be set aside, and that the representation proceedingbe remanded to the Regional Director for the purpose ofconducting a new election at such time that he deems circum-stances permit free choice of a bargaining representative.Upon the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in this case, I herebyissuethe following recommended:ORDER"Respondent, Treadway Inn, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees regarding theirunion sympathies, desires, or voting intentions.(b) Threatening employees with loss of existing privilegesor benefits, or with other reprisals, to discourage union mem-bership or support.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their right to13These quotes are from Wilson's testimony14Spartus Corporation,195 NLRB 134 (1972).15Struksnes Construction Co., Inc,165 NLRB 1062 (1967)16Kay Corporation d/b/a Holiday Inn of Chicago-South, Harvey,209NLRB 11 (1974);Spartus Corporation, supra; Struksnes Construction Co.,supra./17 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules andRegulations,be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. TREADWAY INNself-organization,to form labor organizations,to join or assistLocal 27, Hotel and Restaurant Employees and BartendersUnion, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and toengagein other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrainfrom engaging in such activities, except to the extent thatsuch rights maybe affected by an agreement requiring mem-bership in a labor organization as a condition of employment,as authorized in Section 8(a)(3) of the Act.2.Take the following affirmative action to effectuate thepolicies of the Act:(a) Post at its premises located in Binghamton, New York,copies of the notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 3, after being duly signed by Respondent, shall be postedby it for a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(b) Notify the Regional Director for Region 3, in writing,within 20 days from the date of the receipt of this Decision,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the Union's objections to con-ductaffecting i theresultsof the election in Case3-RC-602l are sustained to the extent indicated above, andthata newelection be held at a time and place to be deter-mined by the Regional Director.18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government57After a trial at which all sides had the opportunity to presenttheir evidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act, and hasordered us to post this notice and we intend to carry out theOrder of the Board.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collectivebargainingor othermutualaid or protection andTo refrain from any and all these things.WE WILL NOT do anything that interferes with theserights.More specifically,WE WILL NOT coercively interrogate you regardingyour union sympathies, desires, or voting intentions.WE WILL NOT threaten you with loss of existing bene-fits and privileges, or other reprisals, in order to discour-age union membership or support.WE WILL respect your rights to self-organization, toform, join or assist any labor organization, or to bargaincollectively in respect to any term or condition of em-ployment through Local 27, Hotel and Restaurant Em-ployees and Bartenders Union, or any representative ofyour choice, or to refrain from such activity, and WEWILL NOT interfere with, restrain, or coerce our em-ployees in the exercise of these rights.You, and all our employees are free to become members ofany labor organization, or to refrain from doing so.TREADWAY INN